Don E Felice 123 South Broad Street Avenue of the Arts Philadelphia, PA 19109 Tel:215-772-1500 Direct Dial: Fax: Email: 215-772-7385 215-731-3621 dfelice@mmwr.com January 18, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: CNI Charter Funds Ladies and Gentlemen: On behalf of CNI Charter Funds (the “Registrant”), attached herewith for filing pursuant to Rule 488 under the Securities Act of 1933, as amended please find a registration statement on Form N-14.This Form N-14 is being filed in connection with the proposed “shell” reorganization of four series of shares of the Rochdale Investment Trust:Rochdale Dividend & Income Portfolio; Rochdale Intermediate Fixed Income Portfolio; Rochdale Fixed Income Opportunities Portfolio and Rochdale Emerging Markets Portfolio into newly created corresponding series of the Registrant. Please contact me with any questions or comments at 215-322-1925. Very truly yours, Don E. Felice Enclosure cc (w/enc): Kurt Hawkesworth William Souza Laura Anne Corsell Michael Glazer
